IN THE SUPERIOR COURT OF THE STATE OF DELAWARE



JAMES A. WILSON,                         :
                                         :
            PLAINTIFF,                   :
                                         :
                   v.                    :       C.A. No.: K19M-08-011 JJC
                                         :
WARDEN DANA METZGER                      :
and IMAM MICHAEL WATERS,                 :
                                         :
            DEFENDANTS.                  :
                                         :


                             Submitted: May 27, 2022
                              Decided: August 8, 2022

                                      ORDER

                  Upon Consideration of Defendants’ Motion for
                       Summary Judgment – GRANTED

       On this 8th day of August 2022, after considering Defendant Dana Metzger’s
and Defendant Michael Waters’ motion for summary judgment, the written
submissions of the parties, and their arguments, it appears that:
       1.     Plaintiff James A. Wilson was an inmate at the James T. Vaughn
Correctional Center (“JTVCC”) until his release on October 24, 2021. Prior to his
release, Mr. Wilson filed a civil complaint against the Defendants, Warden Dana
Metzger (“Warden Metzger”) and Imam Michael Waters (“Imam Waters”).           He
alleges that they violated various First, Eighth, and Fourteenth Amendment rights
available to him under the United States Constitution.
       2.    In his complaint, Mr. Wilson alleges that he was incarcerated at JTVCC.
During his incarceration, he contends that Warden Metzger and Imam Waters
violated his First Amendment right to religious freedom by failing to provide him
tailored religious services for his sect, the Nation of Islam.1       As to his Eighth
Amendment claims, he alleges that the living conditions at JTVCC subjected him to
extreme summer and winter temperatures, and that the prison water that he showered
in and drank caused his skin “suffering.”2 Lastly, he asserts that Warden Metzger
violated various rights due him under the Fourteenth Amendment, but identified no
specific conduct.3 As far as requested remedies, with a deferential review of Mr.
Wilson’s pro se complaint, the Court interprets it to seek (1) declaratory relief, and
(2) compensatory and punitive damages.
       3.    Before the current motion, Mr. Wilson had filed his own motion for
summary judgment. The Court denied it because he failed to provide support for it.
Instead, he merely reiterated the conclusory allegations in his complaint which failed
to meet his initial burden for summary judgment.4
       4.    Now, Warden Metzger and Imam Waters move for summary judgment.
In their motion, they contend that there are no genuine issues of material fact, and
that they are entitled to judgment as a matter of law because Mr. Wilson provides no
factual support for his claims. In support of their motion, they include an affidavit
from Defendant Metzger, Mr. Wilson’s prison health records, Department of
Correction policies that contradict some of Mr. Wilson’s claims, and Mr. Wilson’s
grievance documentation from JTVCC. The Defendants also contend that qualified
immunity bars Mr. Wilson’s claims. Finally, they brief several substantive issues

1
  Compl. ⁋ 4-6.
2
  Id. ⁋ 16-18.
3
  Id. ⁋ 19.
4
   See Wilson v. Metzger, 2021 WL 2355230, at *1 (Del. Super. June 9, 2021) (denying Mr.
Wilson’s summary judgment motion).


                                           2
that support their contention that even if the conclusory allegations in the complaint
were found to be true, he has no legally recognized cause of action.
        5.    In opposition to their motion, Mr. Wilson restates only the allegations
from his complaint. Namely, he contends, without factual support, that Warden
Metzger and Imam Waters denied him religious services tailored to his beliefs, denied
him fellowship with other members of his faith, denied him access to religious study
groups, and failed to provide him a minister for the Nation of Islam, Moorish Science
Temple sect.5 He further contends that the Department of Correction’s policies
regarding cold and heat violate the Delaware and United States Constitutions. He
also contends that the Warden and Imam were aware that correctional staff violated
his rights because he had filed grievances.6
        6.    Delaware Superior Court Civil Rule 56(c) provides for summary
judgment if there are no genuine issues of material fact, and the movant is entitled to
judgment as a matter of law. When a movant seeks summary judgment, he or she
carries the initial burden to demonstrate that there are no genuine issues of material
fact.7 If the movant satisfies that burden, it shifts to the non-movant to demonstrate
a factual dispute.8 At that point, the non-movant cannot rest on mere allegations or
denials.9    Rather, the non-moving party must, by affidavit or otherwise, identify
specific facts that demonstrate a material issue of fact for trial.10   Furthermore, when
considering the evidence of record, the Court will consider it in the light most
favorable to the non-moving party.11



5
  Pl. Resp. to Def. Mot. for Summ., J. at 1.
6
  Id.
7
  Moore v. Sizemore, 405 A.2d 679, 680 (Del. 1979).
8
  Id.
9
  Super. Ct. Civ. R. 56(e).
10
   Brzoska v. Olson, 668 A.2d 1355, 1364 (Del. 1995).
11
   Id.


                                              3
        7.     To the extent that Mr. Wilson seeks declaratory relief in his complaint,
those claims must be dismissed as moot. For the Court to consider a request for a
declaratory judgment, the matter must be justiciable, which means that a controversy
must exist for the Court to decide.12 If and when a controversy ceases to exist, an
action must be dismissed.13 In other words, “[a] party must have continued standing
throughout the pendency of the action to avoid an invocation of the mootness
doctrine.”14
        8.     Here, Mr. Wilson gained release from JTVCC on October 24, 2021. As
a general rule, the release or transfer of an inmate from prison moots a request for
equitable or declaratory relief related to his or her incarceration.15 This general rule
applies fully in Mr. Wilson’s case. Namely, his release from JTVCC moots his
request for declaratory relief.
        9.     In addition, Mr. Wilson’s claims for declaratory relief are moot for
another reason. Namely, Warden Metzger is no longer the warden at JTVCC.
Furthermore, Imam Waters is no longer employed with the Department of
Correction.16     A request for a judgment that would declare rights against two
individuals who no longer have the capacity to address Mr. Wilson’s claims become
moot on that additional basis.
        10. Although Mr. Wilson’s damages claims are not necessarily moot,
Warden Metzger and Imam Waters meet their initial burden on summary judgment
as to those claims. Specifically, they present the following factual support: (1)

12
   General Motors Corp. v. New Castle County, 701 A.2d 819, 823 (Del. 1997).
13
   Id.
14
   Id. at 824.
15
   Lanza v. Moclock, 842 Fed. Appx. 714, 717 (3d Cir. 2021); see Cobb v. Yost, 342 Fed. Appx.
858, 859 (3d Cir. 2009) (explaining that in general, an inmate’s claim for injunctive and declaratory
relief becomes moot upon his release from prison); Abdul-Akbar v. Watson, 4 F.3d 195, 206 (3d
Cir. 1993) (holding that once a prisoner was released, he had no continuing interest in the prison
policies that his action challenged).
16
   Def. Op. Br. Mot. for Summ. J., at 1; Def. Ex. D, Metzger Aff. ⁋ 3.


                                                 4
Warden Metzger’s affidavit that denies Mr. Wilson’s allegations; (2) Mr. Wilson’s
medical records showing that he was treated for what were chronic health issues as
opposed to some environmentally caused harm; (3) a copy of the Inmate Housing
Rules permitting certain comfort items; and (4) Mr. Wilson’s grievance file that
included the facility’s reasons for denying his request to wear outer garments to the
dining hall because of legitimate penological interests.
       11.     Because the two defendants meet their initial burden, the burden shifts
to Mr. Wilson to identify specific facts or evidence that support his right to money
damages.       Here, he presents no affidavit to support his claims and otherwise
identifies no supportive evidence of record. Instead, he restates the complaint’s
conclusory allegations. Because Mr. Wilson provides no factual support for his
claims, he fails to demonstrate an issue of material fact as to the liability of Warden
Metzger or Imam Waters. He similarly fails to present any evidence of record to
support that he suffered any harm based on their actions that could justify money
damages. His failure to identify factual disputes regarding either one, liability or
damages, would singularly require the Court to grant summary judgment in favor of
the Defendants. It follows that where he fails as to both, summary judgment is
appropriate.
       12. As a final matter, the Defendants thoroughly briefed the qualified
immunity issue and other issues of substantive law. Here, the Court grants summary
judgment based upon its finding that Mr. Wilson’s conclusory allegations do not
meet his burden on summary judgment. As a result, the Court declines to address
whether qualified immunity bars some or all of Mr. Wilson’s claims. Likewise, the
Court will not address whether his complaint would have stated a claim upon which
relief could be granted if he had identified facts to support one or more of his claims.
     WHEREFORE, for the reasons discussed above, Mr. Wilson’s declaratory
judgment claims are moot.       Furthermore, assuming, without holding, that Mr.


                                           5
Wilson’s complaint had substantively stated a claim for compensatory or punitive
damages, he identifies no genuine issue of material fact that could sustain an award
for either.   As a result, summary judgment must be GRANTED in Defendants’
favor.
      IT IS SO ORDERED.
                                                         /s/ Jeffrey J Clark
                                                           Resident Judge

JJC:klc
Via File & Serve Express
U.S. Mail to Plaintiff James A. Wilson




                                         6